Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
	Claim 1 was amended as follows:

-- 1.  A process for treating pathogen-containing sludge of biological solids comprises:
blending a sludge with an alkaline product; 
delivering the sludge and the alkaline product to a pressurized container;
injecting an additive into the sludge and the alkaline product, wherein the additive is selected from the group consisting of carbon dioxide, phosphoric acid, sulfuric acid, nitric acid, sulfamic acid, carbonic acid, hydronium ions, and combinations thereof;
pumping the sludge, the alkaline product, and the additive from the pressurized container to a reactor;
regulating pH and temperature in the reactor to reduce the pathogens in the sludge;
delivering the sludge to a vapor and odor recovery mechanism;
scrubbing ammonia from the sludge; and
delivering the sludge to a recovery station. --

Claim 5 was cancelled.
Claims 30-36 were added:
30.  A process for treating pathogen-containing sludge of biological solids comprises:
blending a sludge with an alkaline product; 
delivering the sludge and the alkaline product to a pressurized container;
injecting an additive into the sludge and the alkaline product;
pumping the sludge, the alkaline product, and the additive from the pressurized container to a reactor;
regulating pH and temperature in the reactor to reduce the pathogens in the sludge;
delivering the sludge to a vapor and odor recovery mechanism;
scrubbing ammonia from the sludge, wherein the ammonia is scrubbed from the sludge with an air blower and is dissolved into a spent additive selected from the group consisting of spent sulfuric acid, spent nitric acid, spent phosphoric acid, and combinations thereof; and
delivering the sludge to a recovery station. 

31. The process of claim 30, wherein the alkaline product is selected from the group consisting of calcium oxide, fly ash, bed ash, calcium carbonate, low grade lime, kiln dust, and combinations thereof.
 

33. The process of claim 30, wherein the additive is selected from the group consisting of carbon dioxide, phosphoric acid, sulfuric acid, nitric acid, sulfamic acid, carbonic acid, hydronium ions, and combinations thereof.
34. The process of claim 30, wherein the additive is injected into the pressurized container as a liquid or a gas.
35. The process of claim 30, further comprising recovering fertilizer products from an exothermic reaction between the alkaline product and the additive.
36.  The process of claim 30, wherein the blending and delivering occur via a delivery mechanism selected from the group consisting of a belt conveyor, a conveyor, a drag chain, a feed screw, a hopper, a twin-screw auger, and combinations thereof.

Excess Claim Fee Calculation and Payment
Applicant authorizes the PTO to charge Deposit Account 110982 a fee of $200 covering the small entity excess total claims1 fee per 37 CFR 1.492(e) / 37 CFR 1.16(i) insofar as the fee for up to only 20 total claims was paid on 1/22/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	Claims 1 - 3 and 5 [sic] read prior to Examiner’s Amendment:

    PNG
    media_image1.png
    621
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    902
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    69
    905
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    124
    896
    media_image4.png
    Greyscale


EP2757076 to Syngen discloses a process comprising: 
Blending an alkaline material, e.g., calcium oxide CaO [0020] to a ≤10%2 solids biological starting material [0020], e.g., biological sewage sludge [0026], in a closed, heated (>= 70ºC, stirred (col 6 line 33) first reactor 100 [0031] Step A.  The claim 1-recited element “pressurized container” reads on Syngen’s “first reactor 100.”    

“[N]ew air” is added to the first reactor 100 (col 7 lines 22 – 23) (on which the claim-recited “container” reads).  The first reactor 100 is at “overpressure” (col 7 line 12).  One of skill would have expected the dissolved oxygen content of the water portion of the sludge to increase by virtue of the aeration of the contents of the first reactor 100.  

The mixture of the sludge, alkaline material, and added dissolved oxygen is then transferred (“pumped”) from first reactor 100 into a similarly sized reactor 200 (col 7 line 42) (on which the claim-recited “reactor” reads).    

With regard to regulating pH, it would have been obvious to have monitored the pH of the DIG2 / DIG3 reaction mixture in the reactor 200 and to have controlled it, e.g., by controlling the rate and amount of carbon dioxide gas injected into the reactor 200, 

With regard to regulating temperature, it would have been obvious to have monitored and controlled the temperature of the second reactor 200 insofar as temperature is disclosed as a result-effective process variable, as shown repeatedly at, for example, [0031], and specifically the disclosure of “”heated to a temperature greater than or equal to 65ºC … maintained during the treatment” (col 6 lines 30-32).

The reference discloses delivering the sludge to first reactor 100 into which air is injected and from which ammonia vapors are removed for conveyance to a combustion treatment device during STEP C in which ammonia odors are abated by dint of reaction to diatomic nitrogen and nitrogen oxides.  The claim-recited “vapor and odor recovery mechanism” reads on the Syngen combustion unit.

Syngen discloses water scrubbing of ammonia vapors at STEP F col 12 line 2. 

Syngen discloses recovery of the treated sludge for use as an “agricultural soil corrective” (col 11 line 46).



    PNG
    media_image5.png
    321
    451
    media_image5.png
    Greyscale

In that reading, Syngen does not anticipate or render obvious claim 5, however, because Syngen’s gas (“GAS2”) comprising CO2 is added to the second reactor 200 after transfer of the stream comprising the sludge and alkaline material from a “pressurized container” (Syngen’s first reactor 100) to the second reactor 200 whereas claim 5 requires

    PNG
    media_image6.png
    59
    520
    media_image6.png
    Greyscale

For the Syngen disclosure to meet the carbon dioxide/carbonic acid embodiment of claim 5, Syngen would have had to have disclosed, or other prior art suggested,  addition of carbon dioxide into the first reactor 100 with subsequent transfer (“pumping”) of the mixture of sludge, alkaline material (e.g., CaO), and aqueous carbon dioxide to 

	While it is clear that the Syngen reactor 100 is pressurized as noted above, it is unclear whether the reactor 200 is pressurized.  The person having ordinary skill in the art would have reasonably inferred that reactor 200 was similarly pressurized because both are covered reactors, both reactors accept both gases and liquids as feed streams, and the reference does not specifically disclose reactor 200 as being at ambient pressure.  Nevertheless, to the extent such inference is not adequately supported, it would have been obvious to have pressurized reactor 200 to increase solubilization of the added gaseous CO2 to facilitate its reaction with aqueous CaO given the widespread recognition that the solubility of carbon dioxide in water increases sharply with increasing pressure at pressures < 100 atm., as shown, for example by Table 1 and Fig. 2 of Wiebe, or as common experience with opening a previously pressurized can or bottle of soda / pop, beer, sparkling wine, or other carbonated beverage would suggest from the common observation of carbon dioxide bubbling out of solution once at atmospheric pressure.   

	On this record lacking a specific teaching to first inject carbon dioxide and then pump the stream comprising sludge, the alkaline material and the carbon dioxide into the reactor 200, only impermissible hindsight would suggest modifying the Syngen disclosure in a manner that would render claim 5 obvious over the art of record.

	Syngen also does not teach or suggest claim 21.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Upon entry of this examiner’s amendment, the claim count would be: 3 Independent claims (claims 1, 21, and 30) and 24 total claims (claims 1 – 3, 6, 7, 9, 19 – 36).
        
        2 Per applicant’s claim 3, >90% water, but see also Syngen describing “poultry manure” [0033] that is less than 50% water [0003].